Title: To Thomas Jefferson from Pierpont Edwards and Ephraim Kirby, 22 October 1801
From: Edwards, Pierpont,Kirby, Ephraim
To: Jefferson, Thomas


Sir
New Haven Octr 22nd. 1801
It is with great diffidence that we make the communication, which forms the contents of this letter.—The subject has for a long time seriously engaged our attention, and that of our confidential republican friends—It is indeed of a very delicate nature.—Our troubles have been imbittered by the recollection that our own former measures have led us into the present dilemma.—A conviction, that we had been, by a wrong view of the subject, betrayed into an error, early took place.—To tread back our steps with honor seemed difficult—to suffer you to remain ignorant that we had wholly changed our opinion, untill it should be too late, would be little less than treason against you: but the honor and interest of our country; and faithfulness to our beloved President, were considerations superior to all others, and they demand of us to rescind our former nomination of a Marshall, and to state to you frankly, that we are perfectly convinced, that Parsons ought not to be appointed Marshall, and to name to you Genl Joseph Wilcox of Killingsworth in his place. General Wilcox is a Gentleman of a sound well informed mind, possesses a handsome property, and served thro’ the whole revolutionary war in the American Army, and is very highly respected thro’ out the State.
We have, however, in transacting this business also to discharge a duty which we owe to ourselves.—You will ask “why this change of opinion”? We foresaw that the question would occur; and altho’ to us, the answer was obvious, and perfectly satisfactory, we were not without some solicitude, lest it should not appear so to you. Besides we were to apprehend, that you might imagine, that we had made our former nomination without due deliberation; but an impressive sense of its being our duty, rather to risque our character with you, in point of due deliberation than by our former nomination, to injure the interests of our country and hazard your honor, pointed us to an explicit acknowledgment that we had done wrong in nominating Parsons.
When we recommended him, we acted according to the knowledge we then possessed regarding his general and his political character. Since that time developements have been made which have totally destroyed all our confidence in him as a man and as a politician. We will mention one or two facts only.—He has already promised the office of Deputy Marshal to two persons, who have been and now are most violent Federalists.—The Federalists are all highly pleased with the idea, that he is to be Marshall, and some of their indiscreet ones have boasted that the democrats will be taken in by his being appointed.
He is a man of the most consummate art, and we can by no means give the smallest countenance to his appointment.
General Wilcox, is Joseph Wilcox the second; there being another man of the same name still living in the town of Killingworth.

This letter is written with the advice and approbation of Mr Granger and Mr Wolcott, and the appointment of Wilcox is a measure earnestly called for, by all the respectable republicans in Connecticut.
We are Sir, with the highest respect Your Obedt Servts
Pierpt Edwards
Ephm Kirby
